DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/10/2021 has been considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

This application is in condition for allowance except for the presence of claims 17-20 directed to an invention non-elected without traverse.  Accordingly:

The application has been amended as follows: 

-- claims 17-20 are cancelled –





Examiner’s Statement of Reasons for Allowance
Claims 1-16 are allowed. The following is an examiner’s statement of reasons for allowance:


Applicant’s amendments to claims 3 and 13 overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.


obtaining a sulfur powder [Example 1];
combining a rock phosphate powder, the sulfur powder, and alkali humate (e.g. sodium humate), thereby forming a homogenized mixture (e.g. mixing thoroughly) [Example 1]; and
compacting (e.g. under pressure) the mixture into a granule form [Claim 1];
thereby making a composite granule comprising humate, rock phosphate, and sulfur [Abstract].
Budkov discloses sodium humate but does not describe potassium humate.

Burdick (US Patent No. 2,992,093) discloses a process for making a potassium humate powder, the process comprising:
obtaining a sample of a carbonaceous substance comprising humic acid and one or more other substances (e.g. hummus materials such as peats, forest soil, brown coal, lignite, etc.) [Column 2, lines 25-40];
contacting the sample with an amount of an alkaline mixture (e.g. hydroxide), thereby forming an extraction mixture, the extraction mixture consisting essentially of a sludge component, the sludge component comprising, predominantly, the sample, and an extraction component, the extraction component comprising, predominantly, the alkaline mixture [Column 2, lines 45-60];
maintaining the sludge component in contact with the extraction component for a period of time (e.g. about two hours) sufficient for the extraction component to become relatively enriched in humic acid (e.g. supernatant liquor) and the sludge component to become relatively depleted of humic acid (e.g. settled solids) [Column 2, lines 60-64];

spray drying the extraction component [Column 3, lines 59-60].

The prior art references do not teach or render obvious all the cumulative limitations of independent claims 1 and 10 with particular attention to a step of “spray drying the extraction component, thereby forming a plurality of potassium humate powder particles, wherein the plurality of potassium humate powder particles is characterized by a moisture content between about 9% and about 15%”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599.  The examiner can normally be reached on Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                         May 19, 2021